IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 25, 2007
                                No. 07-10184
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JASON RICHARD RANSOM

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 7:05-CR-11-ALL


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Jason Richard
Ransom has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Ransom has filed a response. The
record is insufficiently developed to allow consideration at this time of Ransom’s
claims of ineffective assistance of counsel. See United States v. Cantwell,
470 F.3d 1087, 1091 (5th Cir. 2006). Our independent review of the record,



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10184

counsel’s brief, and Ransom’s response discloses no nonfrivolous issue for appeal.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                        2